
	

114 HRES 709 IH: Expressing the sense of the House of Representatives that Iran, by failing to adhere to international maritime law, ignoring United Nations resolutions, and conducting military operations in a manner that raises tensions within the Arabian Gulf, has undermined stability in the Arabian Gulf, raised the danger of inadvertent escalation, and increased the risk to members of the United States Armed Forces overseas.
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 709
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Forbes submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Iran, by failing to adhere to
			 international maritime law, ignoring United Nations resolutions, and
			 conducting military operations in a manner that raises tensions within the
			 Arabian Gulf, has undermined stability in the Arabian Gulf, raised the
			 danger of inadvertent escalation, and increased the risk to members of the
			 United States Armed Forces overseas.
	
	
 Whereas Iranian military and paramilitary vessels have repeatedly behaved in a dangerous and unprofessional manner in close proximity to naval vessels and commercial shipping operating in internationally recognized maritime traffic lanes;
 Whereas Iranian forces did conduct live firing exercises within 1500 yards of the U.S. Navy aircraft carrier Harry S. Truman in December 2015;
 Whereas Iranian military aircraft flew over the Harry S. Truman and the French aircraft carrier Charles de Gaulle in January 2016;
 Whereas, on January 12, 2016, Iranian forces illegally boarded and detained at gunpoint the crews of two U.S. Navy riverine combat boats that were in distress;
 Whereas Iranian actions on January 12 violated international maritime law and practice regarding the right of innocent passage and the sovereign immunity of naval vessels; and
 Whereas United States Armed Forces in the Arabian Gulf have continuously acted in accordance with international law and maritime practice, to include assisting Iranian mariners in distress: Now, therefore, be it
	
 That the House of Representatives— (1)believes that the actions of Iranian military and paramilitary forces in the Arabian Gulf undermined stability in the Arabian Gulf, raised the danger of inadvertent escalation and increased the risk to members of the United States Armed Forces overseas;
 (2)calls on the military and paramilitary forces of Iran to act in accordance with international law and standards for conduct at sea;
 (3)urges the Administration to strongly respond to past and future instances of dangerous and unprofessional behavior by Iranian forces; and
 (4)pledges to consider the behavior of Iranian military and paramilitary forces, along with other relevant considerations, when considering or debating any legislation that pertains to Iran, including sanctions and arms control agreements.
			
